Filed:  April 25, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
EDWIN J. PETERSON,
KRIS KAIN, and TRICIA BOSAK,
	Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S49242)
	En Banc
	On petition to review ballot title.
	Submitted on the record March 21, 2002.
	Steven C. Berman and Scott A. Shorr, of Stoll Stoll Berne
Lokting & Shlachter, P.C., Portland, filed the petition for
petitioner Edwin Peterson.  With them on the petition was Paul B.
Gamson, of Smith, Gamson, Diamond & Olney, Portland, for
petitioners Kris Kain and Tricia Bosak.
	Brendan C. Dunn, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With him on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.
		PER CURIAM
		In this ballot title review proceeding, petitioners
challenge two aspects of the Attorney General's certified ballot
title for a proposed initiative measure, which the Secretary of
State has denominated as Initiative Petition 165 (2002).  We
review the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035(2).  See ORS 250.085(5) (setting out standard of review).
		Initiative Petition 165 (2002) is a more limited
version of Initiative Petition 170 (2002).  The ballot title for
Initiative Petition 170 (2002) was challenged in Peterson v.
Myers, ___ Or ___, ___ P3d ___ (decided this date).  Petitioners
in the present proceeding are the same petitioners who were
before the court in that case, and petitioners' arguments in the
present proceeding are the same as the arguments that they
presented there.  We reject those arguments for the same reasons
that the court rejected them in the other proceeding.
		We certify to the Secretary of State the following
ballot title for the proposed measure:

AMENDS CONSTITUTION: CREATES TERM LIMITS
FOR OREGON'S COUNTY JUDGES, 
COURT OF
APPEALS JUDGES, 
AND SUPREME COURT JUDGES
		RESULT OF "YES" VOTE: "Yes" vote limits county,
Court of Appeals, Supreme Court judges to serving
maximum twelve years per court type; service for
filling vacancy equals full term.
		RESULT OF "NO" VOTE: "No" vote rejects limiting
county, Court of Appeals, and Supreme Court judges to
serving a maximum of twelve years on each type of
court.
		SUMMARY: Amends constitution.  Current law imposes
no lifetime term limits on county, appellate judges;
county judges exercise legislative authority over
matters of county concern and may adjudicate certain
cases; county, appellate judges' terms last six years,
except some county judges who perform only non-judicial
functions serve four-year terms.  Measure limits
county, Court of Appeals, and Supreme court judges to
serving maximum of twelve years per type of court.  Any
service following appointment or election to fill a
vacancy in those positions equals full term.  Prohibits
election to the foregoing positions, and prohibits
appointments for filling vacancies, if serving full
term would violate limits.  Only terms beginning after
measure's effective date count toward limits.  Imposes
no limits for justice, municipal, circuit, tax court
judges.  Other provisions.

		Ballot title certified.